 

     
    
    

WESLEY M. .MiHObE Ng \ MULLEN P.C.
TH he HE METLIFE BUILDING

AT se
WLS OT ee rt
\ rH. “ OE CY PREV Aye nue | SUITE 1700

N&W YORK, NY 10166

2020

Hon Dp
United States DYstrict Judge REn
Southern District of New York
500 Pearl Street ; ' 2029
New York, NY 10007 FEp 05 A dloumed 5

y) oO
VIA_CM/ECE <0 9 a.m,

 

Re: Cheng v. Olzem et al., No. ed
Your Honor, TAN ISE

I represent the Plaintiff in this action for copyright
infringement. 1 write with two requests.

First, Plaintiff requests that the status conference set
for tomorrow, February 6, 2020, be adjourned to a date on
or after March 6, 2020, to allow time for Defendants’
response to the Complaint.

Second, pursuant to Fed. R. Civ. P. 4(m), Plaintiff
requests that the time to serve the corporate defendant be
extended to February 28, 2020. Good cause exists for the
extension because Defendants have evaded service.

Neither Defendant responded to Plaintiff’s request to waive
service pursuant to Fed. R. Civ. P. 4(d)(1).?

On January 21, 2020, Mr. Mark Terry Esq. contacted me and
informed me that he is retained for the Defendants in this
case. On January 22, 2020, I requested that Mr. Terry
accept service on his clients’ behalf and reiterated that
the costs of subsequent attempts at service are chargeable
to Defendants. Fed. R. Civ. P. 4(d) (2). Counsel declined
to waive or accept service, declined to identify a time and
place at which Defendant would be available to receive
personal service. Multiple attempts to serve process in
person at the residential address were unsuccessful. (See
Exhibit A (Affidavit of Attempted Service) .)

Service upon the individual defendant was completed on
January 31, 2020. (ECF Doc. No. 17 (Affidavit of
Service).)

 

+ See ECF Doc. No. 12-1 (cover letter to Defendant Olzem enclosing
waiver request); ECF Doc. NO. 12-2 (cover letter to Defendant
Lepastell LLC enclosing waiver request)

 

WMULLEN@MULLENPC.COM | (646) 632-3718
 

Case 1:19-cv-06128-GBD Document 18 Filed 02/05/20 Page 2 of 2

19 CV 6128 (GBD)
February 5, 2020
Page 2 of 2

I am informed by Plaintiff's Florida agent for service of
process that service upon Defendant Lepastell LLC via the
Florida Secretary of State will require issuance of a new
summons by the Clerk of this Court directed to the entity
care of the Secretary of State. Plaintiff intends to
complete service as expeditiously as possible. We request
a modest extension of the period for service for that
purpose.

For the reasons stated above, Plaintiff requests (1) that
the status conference set for February 6, 2020 be adjourned
to a date on or after March 6, 2020; and (2) that the time
to serve Defendant Lepastell LLC be extended to February
28, 2020.

Respectfully,

Us, 2.

Wesley M. Mullen

Ce: Mark Terry, Esq. (via email to mark@terryfirm.com)

WMULLEN@MULLENPC.COM | (646) 632-3718
